Allowable Subject Matter
Claims 1-8 and 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: In response and remarks filed with the amendment on 03/30/2021 and in additional search conducted by the examiner, the claims 1-8 and 17-28, as amended, are allowable for the reasons stated below:  
The claim 1 discloses the combination features of “an antenna having a front side and a rear side opposite the front side, wherein the antenna is disposed at the PCB with the rear side of the antenna engaging the front side of the PCB; wherein, with the front housing and the rear housing joined together, a portion of the rear housing engages the rear side of the PCB and a gasket at the front housing engages the front side of the antenna; and wherein, with the center strip at least partially circumscribing the junction, and with the rear flanges engaging the rear housing and the front flanges engaging the front housing, the PCB and the antenna are clamped between the front housing and the rear housing via the engaging portion of the rear housing engaging the rear side of the PCB and the gasket at the front housing engaging the front side of the antenna.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 2-8 and 21-24 depend on the allowed claim 1.  
The claim 17 discloses the combination features of “an antenna having a front side and a rear side opposite the front side, wherein the antenna is disposed at the PCB with the rear side of the antenna engaging the front side of the PCB; wherein, with the front housing and the rear housing joined together, a plurality of protrusions at the rear housing .
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/07/2021